DETAILED ACTION
1.	This office action is in response to communication filed on 12/062020. Claims 1 and 6 have been amended. Claim 15 has been canceled. Claim 16 has been added. Claims 1-14 and 16 are pending on this application. 

Response to Arguments
2.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. Pub. No. 2016/0197619 in view of Ezekwe et al. Pub. No. 2012/0112797.
Regarding claim 1, Fig. 2 of Katayama discloses an incremental analog-to-digital converter (paragraph 0003), comprising: a delta-sigma modulator (12; Col. 1 line 52), performing delta-sigma modulation (40) on an analog input signal (AIN) to output a quantized signal (MODO); and a digital filter (43), receiving the quantized signal (M0D0) to generate a digital representation (DOUT) of the analog input signal (AIN), wherein: the delta-sigma modulator (40) includes a quantizer (42), a digital-to-analog converter (414), and a loop filter (411, 412, 413); the quantizer outputs (M0D0) the quantized signal 
Fig. 1 of Ezekwe et al. discloses an increment analog-to-digital converter (paragraph 0014) comprising: a quantizer (12) is reset (604) during the reset phase (Ørst). 
Katayama et al. and Ezekwe et al. are common subject matter of incremental analog-to-digital converter; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ezekwe et al. into Katayama et al. for the purpose of providing an ADC is configured to operate as an incremental converter that is reset in response to reset signal (paragraph 0014 of Ezekwe et al. discloses “an ADC is configured to operate as an incremental converter that is reset in response to reset signal”).

Regarding claim 2. Katayama et al. combined with Ezekwe et al. as applied to claim 1 above, Fig. 2 of Katayama et al. further discloses wherein: the loop filter (411, 412, 413) comprises a plurality of analog integrators cascaded in a series (411, 412, 413); the preset circuit (switches of 411, 412, 413) includes a plurality of preset elements (switch elements of 411, 412, 413) corresponding to the plurality of analog integrators (411, 412, 413) one by one; and each preset element  (switch elements of 411, 

Regarding claim 7. Katayama et al. combined with Ezekwe et al. as applied to claim 1 above, Fig. 2 of Katayama et al. further discloses wherein: the loop filter (411, 412, 413) comprises a plurality of analog integrators cascaded in a series (411, 412, 413)  ; the preset circuit (parallel switch of AMP1, AMP2, AMP3) couples the analog input signal (Ain) to output terminals of the analog integrators (AMP1, AMP2, AMP3) during the reset phase (44) of the incremental analog-to-digital converter (Fig. 2).  
Regarding claim 8. Katayama et al. combined with Ezekwe et al. as applied to claim 7 above, Fig. 2 of Katayama et al. further discloses wherein: wherein: the analog integrators (411, 412, 413)are reset during the reset phase (44) of the incremental analog-to-digital converter (Fig. 2).  
Regarding claim 9. Katayama et al. combined with Ezekwe et al. as applied to claim 1 above, Fig. 2 of Katayama et al. further discloses wherein: wherein: the analog integrators (411, 412, 413) are switched-capacitor integrators (switching capacitors of 411, 412, 413).  
Regarding claim 14. Katayama et al. combined with Ezekwe et al. as applied to claim 1 above, Fig. 2 of Katayama et al. further discloses wherein: the digital filter (43) comprises a digital integrator (paragraph 0040) that is reset during the reset phase (44) of the incremental analog-to-digital converter (Fig. 2).  

5.	Claims 3, 4, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. combined with Ezekwe et al. as applied to claim 1 above, in further view of Braswell Pub. No. 2009/0278719.

Fig. 1 and Fig. 2 of Braswell discloses an incremental analog-to-digital converter (5; paragraph 0022) comprising a preset circuit (36 in Fig. 2) comprises a first switch (38 in Fig. 2) and a first preset element (40 in Fig. 2) connected in series between the input terminal (42 in Fig. 2) and the output terminal (44 in Fig. 2) of a first operational amplifier (30 in Fig. 2); and the first switch (38 in Fig. 2) is closed (Fig. 6) during the reset phase (paragraph 0004 "the ADC is reset") of the incremental analog-to- digital converter (delta sigma ADC 5).
Katayama et al,  Ezekwe et al. and Fig. 2 of Braswell are common subject matter of incremental analog-to-digital converter; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Fig. 2 of Braswell into Katayama et al./ Ezekwe et al for the purpose of reduce quantization error due to rounding or truncation, the digital value is oversampled and fed through the integrator circuits through feedback loops; he noise created by feeding back oversampled quantization error is filtered by the integrator circuits, resulting in an improved signal-to-noise ratio (paragraph 0021 of Braswell). 



Regarding claim 10. Katayama et al. combined with Ezekwe et al. as applied to claim 1 above, Fig. 2 of Katayama et al. further discloses wherein: the loop filter (411, 412, 413) comprises a first analog integrator (412); the preset circuit (parallel switch of AMP1) comprises a first switch (parallel switch of AMP1); the first switch (parallel switch of AMP1 is closed during the reset phase (44) of the incremental analog-to-digital converter (40); and the analog input signal (Ain) is coupled to an output terminal of the first analog integrator (output of AMP) by the first switch is closed (closed switch of 411). However Katayama fails to discloses the preset circuit comprising a first switch and a first preset element connected in series; and the analog input signal is coupled to an output terminal of the first analog integrator by the first preset element when the first switch is closed.  
Fig. 1 and Fig. 2 of Braswell discloses an incremental analog-to-digital converter (5; paragraph 0022) comprising a preset circuit (36 in Fig. 2) comprises a first switch (38 in Fig. 2) and a first preset element (40 in Fig. 2) connected in series; and an analog input signal (Vin)) is coupled to an output 
Katayama et al,  Ezekwe et al. and Fig. 2 of Braswell are common subject matter of incremental analog-to-digital converter; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Fig. 2 of Braswell into Katayama et al./ Ezekwe et al for the purpose of reduce quantization error due to rounding or truncation, the digital value is oversampled and fed through the integrator circuits through feedback loops; he noise created by feeding back oversampled quantization error is filtered by the integrator circuits, resulting in an improved signal-to-noise ratio (paragraph 0021 of Braswell). 

 Regarding claim 11. Katayama et al. combined with Ezekwe et al.  and Braswell as applied to claim 10 above, Fig. 2 of Katayama et al. further discloses wherein: the loop filter (411, 412, 413)further comprises a second analog integrator (412) coupled between the first analog integrator (411) and the quantizer (42); the second analog integrator (412) has a second operational amplifier (AMP2) and a second feedback capacitor (Ci2p) coupled between an input terminal and an output terminal of the second operational amplifier (AMP2); 4the preset circuit (parallel switch of AMP2) further comprises a second switch (parallel switch of AMP2) and a second preset element (combined with Braswell by 40 in Fig. 2 of Braswell as applied to claim 3 above) connected in series between the input terminal and the output terminal of the second operational amplifier (AMP2); and the second switch (parallel switch of AMP2) is closed during the reset phase (44) of the incremental analog-to-digital converter (Fig. 2).  
Regarding claim 12. Katayama et al. combined with Ezekwe et al. and Braswell as applied to claim 11 above, Fig. 2 of Katayama et al. further discloses: the first and second analog integrators (411, 412) are reset during the reset phase (44) of the incremental analog-to-digital converter (Fig. 2).  

Regarding claim 16. Katayama et al. combined with Ezekwe et al. and Braswell as applied to claim 11 above, Fig. 2 of Katayama et al. further discloses wherein: when the first switch (switch of 411) is closed, the analog input signal (Ain) is directly connected to a first terminal (input terminal of 411) of the first preset element (switching of 411) and a second terminal (output terminal of 411) of the first preset element (switching of 411) is directly connected to the output terminal of the first analog integrator (AMP1); 7when the second switch (switch of 412) is closed, the output terminal of the first analog integrator (output terminal of AMP1) is directly connected to a first terminal of the second preset element (input terminal switch 412) and a second terminal (output terminal of switch 412) of the second preset element (switch 412) is directly connected to the output terminal of the second analog integrator (output terminal of 412).


Allowable Subject Matter
6.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein: the second analog integrator comprises an input resistor coupled between the output terminal of the first operational amplifier and the input terminal of the second operational amplifier; the preset circuit further comprises a third switch and a third preset element connected in series between the output terminal of the first operational amplifier and the input terminal of the second operational amplifier; and the third switch is closed during the reset phase of the incremental analog-to-digital converter.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/13/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845